Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 20 June 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
New York June 20. 1790.

Your favor of May 25. came to hand on the 5th. inst. I am infinitely pleased at your predilection for settling in Albemarle. Certainly no circumstance in life is so near my heart as to have you near me. This will fix beyond a doubt my intended visit to Virginia, in the fall, in order to see what arrangements may be taken for settling you in Albemarle. In the mean while perhaps it might be as well for you to defer purchasing the 100 acres of land you mention, unless indeed Colo. Randolph were disposed to let you have a part of Edgehill. I cannot but hope that he, you, and myself, contributing what we can, may be able to accomodate you with as much at least of Edgehill as Colo. Randolph seemed willing to sell to Mr. Harvie. On this subject I must propose a negociation with him.—On enquiry I find that New England is not the place to look out for skilful farmers. That is scarcely a country where wheat is cultivated at all. The best farmers in America I am told are those on the Delaware. I shall take measures for knowing whether one can be got for you and at what price.
Congress are much embarrassed by the two questions of assumption, and residence. All proceedings seem to be arrested till these can be got over. And for the peace and continuance of the union, a mutual sacrifice of opinion and interest is become the duty of every one: for it is evident that if every one retains inflexibly his present opinion, there will be no bill passed at all for funding the public debts, and if they separate without funding there is an end of the government. In this situation of things, the only choice is among disagreeable things. The assumption must be admitted, but in so qualified a form as to divest it of it’s injustice. This may be done by assuming to the creditors of every state a sum exactly proportioned to the contributions of the state: so that the state will on the whole neither gain nor lose. There will remain against the  measure only the objection that Congress must lay taxes for these debts which might be better laid and collected by the states. On the question of residence, the compromise proposed is to give it to Philadelphia for 15. years, and then permanently to George town by the same act. This is the best arrangement we have now any prospect of, and therefore the one to which all our wishes are at present pointed. If this does not take place, something much worse will; to wit an unqualified assumption and the permanent seat on the Delaware. The delegations of this state and Pennsylvania have conducted themselves with great honor and wisdom on these questions. They have by a steady (yet not a stipulated) concurrence avoided insidious baits which have been held out to divide them and defeat their object.
The revolution in France is still going on slowly and surely. There is a league of Prussia, Poland, Sweden and Turkey formed under the auspices of England and Holland against the two empires, who are scarcely in a condition to oppose such a combination. There is also a possibility of immediate war between England and Spain. The day before the mail of the last packet came away, that is, on the 6th. of May, the king by a message to both houses, informed them of the capture of two British vessels by the Spaniards at Nootka sound, under a claim of exclusive right to those coasts, that he had demanded satisfaction, and was arming to obtain it. There was a very hot press of seamen, and several ships of war had already put to sea. Both houses unanimously promised support: and it seems as if they would insist on an unequivocal renunciation of her vague claims on the part of Spain. Perhaps they are determined to be satisfied with nothing less than war, dismemberment of the Spanish empire, and annihilation of their fleet.
I enclose for Patsy a letter which came by the packet, and with sincere love to her am Dear Sir Yours affectionately,

Th: Jefferson

